internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi plr-118548-99 date date re legend decedent decedent’s will daughter daughter’s will date date state x trust son son business managers b c d e f plr-118548-99 g h i sole_proprietorship corporation dear this responds to your authorized representative’s letter dated date and subsequent correspondence requesting rulings under sec_2013 and sec_6166 of the internal_revenue_code specifically you request rulings concerning whether proposed transactions will constitute dispositions under sec_6166 and whether the filing of a protective claim within the time prescribed in sec_6511 will preserve daughter’s estate’s right to a refund of any overpayment of federal estate_tax and interest attributable to the sec_2013 credit facts decedent died testate on date a resident of state x decedent’s gross_estate consisted primarily of a sole_proprietorship b acres of farmland a closely-held c_corporation and excess capital held in decedent’s name decedent purchased the sole_proprietorship from his father shortly before his father’s death the sole_proprietorship was engaged in numerous business activities but was primarily involved in direct farming operations focused mainly on growing seasonal crops at his date of death decedent owned c different parcels of farmland totaling approximately b acres decedent and d full-time employees actively farmed this property as well as an additional e acres of property leased by decedent from third-party landowners prior to his death decedent formed corporation a closely-held c_corporation which manufactures fertilizer hauls farm products and acts as a middleman for farm produce decedent owned f of the outstanding_stock at his death with the remaining shares held by current employees at the time of his death corporation employed g full-time employees during his lifetime decedent used profits earned by the sole_proprietorship and corporation as working_capital to finance additional land acquisitions and to purchase municipal_bonds and united_states treasury obligations additional_amounts were held plr-118548-99 as excess capital defined as passive_assets in excess of working_capital needs portions of the excess capital were titled in the name of the decedent the sole_proprietorship and the corporation pursuant to article iv of his will upon decedent’s death the residue of decedent’s estate passes outright to daughter on date within one year of decedent’s date of death daughter died testate a resident of state x pursuant to article iv of daughter’s will the residue of daughter’s estate passes to trust a revocable_living_trust which became irrevocable at daughter’s death article ii of the trust agreement provides that upon daughter’s death trust is to be divided into two equal trusts one trust for each of daughter’s children son and son pursuant to article ii section a the trustees of the trust designated for son are authorized in their sole discretion to distribute income and principal from such trust to provide for son 1's support health care and maintenance upon the death of son any accumulated income or undistributed principal of such trust is to be distributed to the trust created for son article ii section b of the trust agreement provides that during son 2's lifetime the net_income from the trust designated for son is to be paid to or for the benefit of son in quarterly or other convenient installments the trustees may in their discretion distribute principal from such trust for any unusual or major medical_expenses of son son has the right but not the obligation to withdraw up to one- third of the principal of his trust at any time after five years from the date of daughter’s death up to one-half of the balance thereof at any time after ten years from the date of daughter’s death and the entire balance thereof at any time after fifteen years from the date of daughter’s death article ii section b further provides that upon son 2's death any remaining principal of his trust shall be paid to such one or more persons or organizations except his estate his creditors and the creditors of his estate on such terms as son appoints by his will specifically referring to this power_of_appointment in default of this appointment or insofar as it is not effectual the remaining principal shall pass to son 2's then living descendants per stirpes son as an employee of decedent’s estate conducts a farming operation on a portion of decedent’s farmland it is represented that both decedent’s estate and daughter’s estate elected to pay a portion of the respective estate’s federal estate_tax liability in installments under sec_6166 the decedent’s estate identified approximately dollar_figureh of active business_assets qualifying for installment treatment the daughter’s estate identified dollar_figurei of active plr-118548-99 business_assets for installment treatment decedent’s estate in an attempt to limit its potential liability arising from the continuance of the farming operations during estate administration proposes the following transactions the active business_assets of the sole_proprietorship will be transferred by decedent’s estate into a newly formed llc currently decedent’s estate is the sole member and owner of the llc son and business managers will become managing members of the llc in addition excess capital titled in the name of the sole_proprietorship will not be transferred to the llc but will be retitled in the name of decedent’s estate decedent’s estate will dissolve corporation while continuing the active business operations of the corporation decedent’s estate will contribute the active business_assets of the corporation other than the real_estate as working_capital to the llc so that the llc can continue the active business interests previously conducted by decedent decedent’s estate plans to withdraw any profits generated by the llc a quarry included in decedent’s gross_estate will be transferred into a separate llc quarry llc son and business managers will become managing members of the quarry llc approximately b acres of land will be distributed to the daughter’s estate pursuant to article iv of decedent’s will daughter’s estate will receive the land subject_to the unpaid federal estate_tax liability in both estates and will assume decedent’s estate’s state death_tax obligations outstanding debts and administration_expenses daughter’s estate will initially lease the land to the llc through crop share agreements and will eventually lease the land through arms-length cash leases daughter’s estate will file a protective claim within the period prescribed in sec_6511 for an amount equal to the entire credit for the tax paid on prior transfers under sec_2013 in order to preserve the estate’s right to a refund of any overpayment of federal estate_tax and interest attributable to the sec_2013 credit this initial protective claim will be subsequently perfected by the filing of annual claims for refund on form_843 upon the payment of each installment of the federal estate_tax by decedent’s estate ruling requests the distribution of excess capital held in the name of the sole_proprietorship to decedent’s estate will not constitute a disposition as defined under sec_6166 the conversion of the sole_proprietorship into an llc and the dissolution of the corporation will not be treated as dispositions under sec_6166 plr-118548-99 plr-118548-99 the distribution of farmland from decedent’s estate to daughter’s estate is not a disposition under sec_6166 the farmland leased by daughter’s estate to the llc remains active and entering into the lease is not a disposition under sec_6166 the distribution of profits of the llc and the quarry llc to decedent’s estate is not a disposition under sec_6166 the filing of a protective claim within the time prescribed in sec_6511 for the entire amount of the credit that would be allowable for tax paid on prior transfers under sec_2013 will preserve the right of daughter’s estate to a refund of any overpayment of federal estate_tax and interest attributable to the sec_2013 credit law and analysis the tax reform act of enacted new sec_6166 and redesignated the former sec_6166 as sec_6166a the economic_recovery_tax_act_of_1981 repealed sec_6166a and amended sec_6166 so that the section applies in most cases that were previously governed by sec_6166a there is no indication in the statute or the underlying legislative_history that congress intended that a transaction that would have constituted a disposition of an interest under sec_6166a prior to repeal would not be a disposition under sec_6166 therefore the regulations under sec_6166a are considered applicable to this ruling_request to the extent that those regulations are not inconsistent with the language of sec_6166 sec_6166 provides in part that if the value of an interest_in_a_closely_held_business which is included in determining the gross_estate of a decedent who was at the date of his death a citizen or resident_of_the_united_states exceed sec_35 percent of the adjusted_gross_estate the executor may elect to pay part or all of the tax imposed under sec_2001 in two or more but not exceeding ten equal installments if such an election is made the first installment shall be paid on or before the date selected by the executor which is not more than five years after the date prescribed by sec_6151 for payment of the tax sec_6166 provides that the determination under sec_6166 shall be made as of the time immediately before the decedent’s death sec_6166 provides that if i any portion of an interest_in_a_closely_held_business that qualifies for the sec_6166 election is distributed sold exchanged or otherwise_disposed_of or money and other_property attributable to such an interest is withdrawn from such trade_or_business and ii the aggregate of such distributions sales exchanges or other dispositions and withdrawals equals or exceed sec_50 percent plr-118548-99 plr-118548-99 of the value of the closely_held_business then the extension of time for payment of tax provided in sec_6166 shall cease to apply and the unpaid portion of the tax payable in installments shall be paid upon notice_and_demand from the secretary ruling_request sec_6166 states that the term_interest in a closely_held_business means a an interest as a proprietor in a trade_or_business carried on as a proprietorship b an interest as a partner in a partnership carrying_on_a_trade_or_business if i percent or more of the total capital interest in such partnership is included in determining the gross_estate of the decedent or ii such partnership had or fewer partners or c stock in a corporation carrying_on_a_trade_or_business if i percent or more in value of the voting_stock of such corporation is included in determining the gross_estate of the decedent or ii such corporation had or fewer shareholders sec_6166 provides in part that for purposes of sec_6166 and determining the closely_held_business_amount but not for the purpose of sec_6166 the value of any interest_in_a_closely_held_business shall not include the value of that portion of such interest which is attributable to passive_assets held by the business sec_6166 provides that passive_assets are any assets other than assets used in carrying_on_a_trade_or_business sec_20_6166a-2 of the estate_tax regulations provides that in the case of a trade_or_business carried on as a proprietorship the interest in the closely_held_business includes only those assets of the decedent which were actually utilized by him in the trade_or_business whether an asset is used_in_the_trade_or_business will depend on the facts and circumstances of the particular case in this case decedent conducted his business as a sole_proprietorship under sec_20_6166a-2 where a trade_or_business is carried on as a proprietorship the interest in the closely_held_business includes only those assets of the decedent which were actually utilized by him in the trade_or_business as a result the value of any interest_in_a_closely_held_business shall not include the value of that portion of such interest which is attributable to passive_assets held by the business therefore for purposes of sec_6166 the value of decedent’s interest in the sole proprietorship’s closely-held business is determined solely by the value of the active business_assets the excess capital titled in decedent’s name and the sole proprietorship’s name do not plr-118548-99 plr-118548-99 constitute part of decedent’s interest in the sole proprietorship’s closely_held_business_amount for purposes of sec_6166 as such distributions of excess capital titled in either the name of decedent or the sole_proprietorship will not be considered dispositions under sec_6166 ruling_request sec_20_6166a-3 provides that in any case where in the aggregate percent or more of the decedent’s interest_in_a_closely_held_business has been distributed sold exchanged or otherwise_disposed_of the privilege of paying the tax in installments terminates and the whole of the unpaid portion of the tax which is payable in installments becomes due and shall be paid upon notice_and_demand from the district_director a transfer by the executor of an interest in the closely_held_business to a beneficiary or trustee named in the decedent’s will or to an heir who is entitled to receive it under the intestacy law does not constitute a distribution thereof for purposes of determining whether percent or more of an interest_in_a_closely_held_business has been distributed sold exchanged or otherwise_disposed_of sec_20_6166a-3 states that the phrase distributed sold exchanged or otherwise_disposed_of comprehends all possible ways by which an interest_in_a_closely_held_business ceases to form part of the gross_estate in general the term does not however extend to transactions which are mere changes in form revrul_66_62 1966_1_cb_272 holds that a change in the operation of a business from an incorporated form to an unincorporated form does not materially alter the business or the interest of the estate in the business and therefore will not result in the termination of the installment election under sec_6166 if it is otherwise available to the estate in this case decedent’s estate proposes to transfer active business_assets from the sole_proprietorship to an llc in exchange for all of the ownership and membership interests in the llc the ownership of the llc will be identical to the ownership of the assets in the sole_proprietorship in addition decedent’s estate proposes to dissolve the corporation while continuing the active business operations currently carried on by the corporation decedent’s estate will subsequently contribute all of the corporation’s active business_assets other than real_estate to the llc it is represented that the businesses previously conducted by the sole_proprietorship and the corporation will be conducted in substantially the same manner by the llc following the change in the forms of the business entities therefore operating the active business_assets as an llc will not materially alter the business and is merely a change in form as a result neither the transfer of active assets held by the sole_proprietorship into the llc nor the dissolution of the corporation and the transfer of corporation’s active assets other than real_estate into the llc are dispositions under sec_6166 plr-118548-99 plr-118548-99 furthermore decedent’s estate represents that it will not withdraw other_property or money from the sole_proprietorship and will not distribute the real_estate titled in the corporate name to the llc if decedent’s estate distributes sells exchanges or otherwise disposes of the real_estate or any other excess capital titled in the corporate name such an act will constitute a disposition for purposes of sec_6166 ruling_request sec_6166 provides that if any portion of an interest_in_a_closely_held_business which qualifies under sec_6166 is distributed sold exchanged or otherwise_disposed_of or money and other_property attributable to such an interest is withdrawn from such trade_or_business and ii the aggregate of such distributions sales exchanges or other dispositions and withdrawal equals or exceed sec_50 percent of the value of such interest then the extension of time for payment of tax provided in subsection a shall cease to apply and the unpaid portion of the tax payable in installments shall be paid upon notice_and_demand from the secretary sec_6166 provides that sec_6166 does not apply to a transfer of property of the decedent to a person entitled by reason of the decedent’s death to receive the property under the decedent’s will the applicable law of descent and distribution or a_trust created by the decedent a similar rule applies in the case of a series of subsequent transfers of the property by reason of death so long as each transfer is to a member_of_the_family within the meaning of sec_267 of the transferor in such transfer sec_20_6166a-3 provides in pertinent part that a transfer by the executor of an interest_in_a_closely_held_business to a beneficiary or trustee named in the decedent’s will or an heir who is entitled to receive the interest under the applicable intestacy law does not constitute a distribution thereof for purposes of determining whether percent or more of an interest_in_a_closely_held_business has been distributed sold exchanged or otherwise_disposed_of in this case pursuant to article iv of decedent’s will the residue of decedent’s estate including the farmland passes outright to daughter accordingly the transfer of the farmland by decedent’s estate to daughter’s estate the estate of the person entitled by reason of decedent’s death to receive the property under decedent’s will in order to limit decedent’s estate’s potential liability from third-parties who could be injured by the continued farming operations will not constitute a distribution thereof for purposes of determining whether percent or more of an interest_in_a_closely_held_business has been distributed sold exchanged or otherwise_disposed_of according to the terms of daughter’s will the residue of daughter’s estate passes to trust therefore the executor of daughter’s estate will distribute the residue of daughter’s estate including the farmland received as part of decedent’s residuary plr-118548-99 plr-118548-99 bequest to daughter to trust it is represented that the farming_business will be operated through the llc although the core of the farming operation is conducted through the llc the farmland constitutes a fundamental part of the overall farming operation and will continue to be utilized in the farming operation thus the transfer of the farmland by daughter’s estate to trust pursuant to the terms of daughter’s will will not constitute a distribution thereof for purposes of determining whether percent or more of an interest_in_a_closely_held_business has been distributed sold exchanged or otherwise_disposed_of ruling_request sec_6166 provides in part that for the purposes of sec_6166 and determining the closely_held_business_amount but not for the purpose of sec_6166 the value of any interest_in_a_closely_held_business shall not include the value of that portion of such interest which is attributable to passive_assets held by the business in general the term passive_asset means any asset other than an asset used in carrying_on_a_trade_or_business in this case the farmland will not be characterized as a passive_asset if it is leased by daughter’s estate to the llc the farmland is a fundamental asset used in carrying on the overall farming operation and is directly related to the reasonable_needs_of_the_business further as beneficiaries of the trusts receiving the residue of daughter’s estate son and son are the beneficial owners of both the farmland and the llc as a result leasing the farmland to the llc will have no effect on continued qualification under sec_6166 because entering into the lease will not be considered a distribution sale_or_exchange of property ruling_request sec_20_6166a-3 provides that in any case where money or other_property is withdrawn from the trade_or_business and the aggregate withdrawals of money or other_property equal or exceed percent of the value of the trade_or_business the privilege of paying the tax in installments terminates and the whole of the unpaid portion of the tax which is payable in installments becomes due and shall be paid upon notice_and_demand from the district_director a withdrawal will trigger this acceleration provision only if the withdrawn money or other_property constitutes included_property within the meaning of that term as used in sec_20_2032-1 sec_20_2032-1 defines included_property as all property interests existing at the decedent’s death which form a part of the gross_estate the provisions of 6166a- d do not apply to the withdrawal of money or other_property which constitutes excluded_property sec_20_2032-1 defines excluded_property as property earned or accrued after the date of decedent’s death the profits earned by the llc and the quarry llc after the date of decedent’s plr-118548-99 plr-118548-99 death are excluded_property under sec_20_2032-1 and as such would not constitute a withdrawal of money or other_property from a closely_held_business within the meaning of sec_6166 accordingly the withdrawal of current and future profits from the llc and the quarry llc will not be considered a disposition or a withdrawal of funds from the closely_held_business for purposes of sec_6166 however withdrawal of any included_property as defined under sec_20_2032-1 from the closely_held_business will be considered a disposition for purposes of sec_6166 ruling_request sec_2001 provides that a tax is imposed on the transfer of the taxable_estate of every decedent who is a citizen or resident_of_the_united_states sec_2013 provides that the tax imposed by sec_2001 shall be credited with all or a part of the amount of the federal estate_tax paid with respect to the transfer of property including property passing as a result of the exercise or non-exercise of a power_of_appointment to the decedent the transferee by or from a person the transferor who died within years before or within years after the decedent’s death in general the amount of the credit is the lesser_of the amount determined under sec_2013 the first_limitation and the amount determined under sec_2013 the second_limitation see also sec_20_2013-1 of the estate_tax regulations if the transferee dies more than years after the transferor the credit is reduced based on a schedule in sec_2013 in general under sec_2013 the first_limitation is an amount which bears the same ratio to the estate_tax paid with respect to the transferor’s estate as the value of the property transferred bears to the taxable_estate of the transferor determined for purposes of the estate_tax decreased by any death taxes paid with respect to such estate under sec_2013 the second_limitation is the amount of estate_tax paid_by the transferee’s estate with respect to the transferred property revrul_83_15 1983_1_cb_224 holds that when the federal estate_tax of a transferor-decedent is being paid in installments under sec_6166 the amount of the installments actually paid_by the transferor-decedent’s estate is a limitation on the amount of the sec_2013 credit allowable with respect to the estate of the transferee- decedent in revrul_83_15 a the transferor-decedent bequeathed shares in a closely_held_corporation to d the transferee-decedent a’s executor elected under sec_6166 to pay the federal estate_tax in installments d subsequently died within two years of a’s death d’s executor claimed a credit based on the first_limitation of sec_2013 when d’s federal estate_tax was due a’s estate had only paid dollar_figure of its dollar_figure federal estate_tax liability under the first_limitation described in sec_2013 the amount of credit allowable for tax on prior transfers is limited by the amount of federal estate_tax attributable to the transferred property in the transferor- decedent’s plr-118548-99 plr-118548-99 estate which is actually paid before the filing of transferee-decedent’s estate_tax_return therefore in revrul_83_15 only dollar_figure the amount of federal estate_tax actually paid_by a’s estate rather than a’s total federal estate_tax liability of dollar_figure is used to compute the first_limitation of the sec_2013 credit for d’s estate revrul_83_15 further holds that subsequent installment payments by a’s estate will increase the amount of the sec_2013 credit to safeguard the right or potential right to receive a refund after each installment is paid the executor of d’s estate must file within the time prescribed by sec_6511 a protective claim_for_refund for the entire amount of the sec_2013 credit potentially allowable a protective claim asserting a future claim_for_refund will be sufficient even though no present right to the refund has arisen at the time the protective claim is filed the initial protective claim must be perfected by filing a subsequent claim_for_refund using form_843 for the additional credit allowable upon the payment of each installment of federal estate_tax by the transferor-decedent’s estate sec_6511 provides that a claim for credit or refund of an overpayment of any_tax imposed by this title in respect of which tax the taxpayer is required to file a return shall be filed by the taxpayer within years from the time the return was filed or years from the time the tax was paid whichever of such periods expires the later or if no return was filed by the taxpayer within years from the time the tax was paid sec_6511 provides that no credit or refund shall be allowed or made after the expiration of the period of limitation prescribed in sec_6511 for the filing of a claim for credit or refund unless a claim for credit or refund is filed by the taxpayer within such period sec_6611 provides that interest shall be allowed and paid upon any overpayment in respect of an internal revenue tax at the overpayment rate established under sec_6621 sec_301_6611-1 of the procedure and administration regulations provides that the date of overpayment is the date of payment of the first amount which is in excess of the tax_liability and the dates of payment of all amounts subsequently paid with respect to such tax_liability in this case decedent died testate on date and pursuant to article iv of decedent’s will the residue of his estate passed outright to daughter decedent’s estate elected to pay its federal estate_tax liability in installments under sec_6166 daughter subsequently died within years of decedent’s date of death thereby entitling daughter’s estate to the credit provided for under sec_2013 however as of the due_date of daughter’s federal estate_tax_return decedent’s estate had only paid a portion of its federal estate_tax liability when computing the first_limitation described in sec_2013 in determining the amount of the credit_for_tax_on_prior_transfers for daughter’s estate the amount is limited by the amount of federal estate_tax actually paid_by decedent’s estate as of the plr-118548-99 plr-118548-99 date daughter’s estate_tax_return was filed however subsequent installment payments by decedent’s estate will increase the amount of the first_limitation daughter’s estate anticipates that it will eventually be entitled to a refund for overpayments of federal estate_tax and interest resulting from the sec_2013 credit depending on the number of installments elected by decedent’s estate however the period of limitations under sec_6511 during which claims for refund occasioned by the annual increases in the amount of credit allowable may be filed on behalf of daughter’s estate will expire before the last installment is paid in order to safeguard its right or potential right to receive a refund daughter’s estate proposes to file a protective claim on form_843 within the time prescribed in sec_6511 the amount of the potential refund and the reasons for such claim are included in the protective claim we hold that filing a protective claim within the time prescribed in sec_6511 for the entire amount of credit potentially allowable for tax paid on prior transfers under sec_2013 will preserve daughter’s estate’s right to claim a refund for any overpayment of federal estate_tax and interest attributable to the sec_2013 credit ultimately allowable the subsequent filing of claims for refund using form_843 for the additional credit allowable upon the payment of each installment of federal estate_tax by decedent’s estate will perfect the initial protective claim and will entitle daughter’s estate to claim any refund to which it is entitled at the time the subsequent claim is filed the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent sincerely associate chief_counsel passthroughs and special industries by george masnik chief branch enclosure copy for sec_6110 purposes
